DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			
				Information Disclosure Statement

	2.	The Information disclosure Statement(s) filed 8/12/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.  

Claim Objections
3.	Claims 1, 8, and 15 are objected to because of the following informalities:
There is a comma missing between “cause to be displayed on a user device” and “the virtual grid.”  -see last limitation of claim 1, 8 and 15.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	5.	Claims 1, 8 and 15 recite “a view of a property.” It is unclear what “a view” is referring to.  Is the “view of a property” an image, a photograph, or someone looking through a camera, binoculars, or smart-glasses?  The Specification, for example, describes that the user computing device may transmit a reference message to the ESV device, the reference request message including an image representative of a current view of a user.  For example, an insurance claims adjuster may be interested in the extent and nature of damage to an insured property to submit an accurate claim for disbursement. In at least one exemplary embodiment, the adjuster (or any other user) may generate and transmit a reference request message (using their user computing device) that includes an image representative of their current view and a subject (e.g., the damaged property) of the current view.-see Spec. ¶[0005].

6.	Claims 1, 8, 15 recite the limitation “comparing a current view of the property to a stored prior view of the property.”.  There is insufficient antecedent basis for “stored prior view of the property”  in the claim.  The step/function of storing the view of the property is missing in the claims.
The remaining claims are rejected due to the dependency to claims 1, 8, and 15.

7.	Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Claims 1, 8 and 15 recite “determining at least one change in the view of a property… The omitted elements are: receiving a view of the property.  This would be necessary in order to determine a change.  
The remaining claims are rejected due to the dependency to claims 1, 8, and 15.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1, 8, 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 10,529,028.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims speak to an enhanced situation visualization (ESV) computing device comprising a memory and processor configured to determine at least one change in a view of a property by electronically comparing a current view of the property to a stored prior view of the property; generating a virtual grid representing the at least one change in the view of the property; and causing to be displayed on a user device, the virtual grid representing the at least one change in the property overlaid against the current view of the property and positioned relative to the current view of the property such that the virtual grid indicates the at least one change in the property relative to the current view of the property.

10.	Regarding claims 1, 8, and 15,  the language in this claim can be found within claims 1, 7, and 13 respectively, of U.S. Patent 10,529,028.  Claims 1, 7,  and 13 of U.S. Patent 10,529,028 teaches limitations omitted from claims 1, 8, and 15 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
	
11.	Claims 1, 8, 15 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, and 13 of U.S. Patent No. 11,113,768.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims speak to an enhanced situation visualization (ESV) computing device comprising a memory and processor configured to determine at least one change in a view of a property by electronically comparing a current view of the property to a stored prior view of the property; generating a virtual grid representing the at least one change in the view of the property; and causing to be displayed on a user device, the virtual grid representing the at least one change in the property overlaid against the current view of the property and positioned relative to the current view of the property such that the virtual grid indicates the at least one change in the property relative to the current view of the property.
Regarding claims 1, 8, and 15, the language in this claim can be found within claims 1, 7, 13 respectively, of U.S. Patent 11,113,768.  Claims 1, 7, and 13 of U.S. Patent 11,113,768 teaches limitations omitted from claims 1, 8, and 15 of the instant application.  It would have been obvious to omit the limitations because omission of an element and its function is obvious if the function of the element is not desired.  See Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a method for inhibiting corrosion on metal surfaces using a composition consisting of epoxy resin, petroleum sulfonate, and hydrocarbon diluent. The claims were rejected over a primary reference which disclosed an anticorrosion composition of epoxy resin, hydrocarbon diluent, and polybasic acid salts wherein said salts were taught to be beneficial when employed in a freshwater environment, in view of secondary references which clearly suggested the addition of petroleum sulfonate to corrosion inhibiting compositions. The Board affirmed the rejection, holding that it would have been obvious to omit the polybasic acid salts of the primary reference where the function attributed to such salt is not desired or required, such as in compositions for providing corrosion resistance in environments which do not encounter fresh water.). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) (Omission of additional framework and axle which served to increase the cargo carrying capacity of prior art mobile fluid carrying unit would have been obvious if this feature was not desired.); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (deleting a prior art switch member and thereby eliminating its function was an obvious expedient).
  
	Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fox et al. (US 10,032,225)-cited for augmented reality insurance applications.
Veliche (US 9,654,679)- cited for imagery quantification of damage using a mobile device.
Nielsen et al. (US 2012/0065944) - cited for a comparing first and second location information and digital images of a geographic areas are displayed on a user device including adding graphics on the base image, selecting an placing on the displayed image one or more icons or other symbols.
US 2014/0278585 (Zerbib)-cited for system and methods for centralized insurance claims processing and plan management.
US 2016/0171622 (Perkins et al. )-cited for enabling insured individuals to share photos of assets directly with their carriers for verification and efficient claim resolution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/           Primary Examiner, Art Unit 3694